Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 1 of 57 PagelD: 800

Law Offices of Albert J. Rescinio, L.L.C.

1500 Allaire Avenue - Unit #101
Ocean Township, New Jersey 07712
Telephone: (732) 531-2005
Telefax: (732) 531-8009

By: Albert J. Rescinio, Esq. ([D#034331989)
Attorneys for Plaintiff David M. Greco, individually and on behalf of others similarly

situated

UNITED STATES DISTRICT COURT

FOR THE

DISTRICT OF NEW JERSEY
NEWARK VICINAGE

 

David M. Greco,
individually and on behalf of others
similarly situated,

Plaintiff,
vs.

Gurbir S. Grewal,
New Jersey Attorney General, et al.,

Defendants.

 

Civil Action No. 3:19-cv-19145-BRM-TJB
Honorable Brian R. Martinotti, U.S.D.J.
Honorable Tonianne J. Bongiovanni, U.S.M.J.

 

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO THE VARIOUS
DEFENDANTS’ MOTIONS TO DISMISS PLAINTIFF’S COMPLAINT AND IN
SUPPORT OF PLAINTIFF’S AFFIRMATIVE CROSS-MOTION FOR PARTIAL

SUMMARY JUDGMENT AND ENTRY OF PERMANENT INJUNCTIVE RELIEF

 

Procedural Background:

Plaintiff David M. Greco (hereinafter “Plaintiff’) filed the instant Complaint and Jury

Demand on October 21, 2019 behalf of himself and others similarly as a proposed Rule 23(b)(3)
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 2 of 57 PagelD: 801

Class Action. More specifically, the Complaint contained Four Counts.’ (See ECF Document

No. 1).

In the First Count, Plaintiff alleges that the Civil ERPO Act, both on its face, and as
applied to Plaintiff, is unconstitutional and that the named Defendants had knowingly and
intentionally and with deliberate indifference violated Plaintiff's clearly established rights federal
rights under the Fourth Amendment to the United States Constitution applied to the States by

virtue of the Fourteenth Amendment in violation of 42 U.S.C. §1983, and also in violation of
Article I paragraph 7 of the New Jersey State Constitution (1947), as amended, both of which
Federal and State Constitutional provisions require that a Search Warrant may only issue upon a
legal standard of “probable cause”.

In the Second Count, Plaintiff alleges that the Civil ERPO Act, both on its face and as
applied to Plaintiff, violates his Second Amendment and Fourteenth Amendment rights in

violation of 42 U.S.C. §1983, arguing that he has a clearly established recognized fundamental

 

' The Plaintiffs "VERIFIED CLASS ACTION COMPLAIN AND JURY DEMAND" (See ECF Document No. 1) contained a typo on

page 25, first listing "THIRD COUNT" (42 U.S.C. §1983 - First Amendment) consisting of paragraphs 69, 70 & 71, followed by what incorrectly
tead THIRD COUNT again for a second time, but this second "Third Count" SHOULD have read properly read "FOURTH COUNT (Right to J ury
Trial)", which is then followed by paragraphs 72,73 & 74. On page 28 is the Plaintiff's actual F.R.Civ.P. 38 JURY DEMAND signed by counsel. In
this regard, the New Jersey State Constitution's Article I, paragraph 9 reads as follows:

9. The right of trial by jury shall remain inviolate; but the Legislature may authorize the trial of
civil causes by a jury of six persons. The Legislature may provide that in any civil cause a verdict
may be rendered by not less than five-sixths of the jury. The Legislature may authorize the trial of
the issue of mental incompetency without a jury.

Piaintiff argues in the FOURTH COUNT, incorrectly denominated at the beginning as a second "Third Count" where it should properly
read "FOURTH COUNT", that the Civil ERPO Act violates the New Jersey State Constitution as the consequences of a litigant losing the Civil
FERPO hearing - the indefinite seizure of weapons and the indefinite suspension of full Second Amendment rights (which are themselves
“fundamental” Federal Constitutional Rights) is serious and is a "consequence of magnitude" similar to the Supreme Court's ruling (in a different
context) in Blanton v. City of North Las Vegas, 489 U.S. 538 (1989). It is understood that this is strictly a state constitutional argument, as the ERPO
Act is a State Civil statute, and the Federal Constitution's Seventh Amendment right to a civil jury trial has not to date been "incorporated" through
the Fourteenth Amendment to be imposed as a right against the States. Upon reflection, and in light of the typo, Plaintiff agrees that this claim is
perhaps unclear. As such, Plaintiff will move separately for leave to file a First Amendment Complaint wherein this claim will be expanded and
clarified to rest solely on an asserted Article I, paragraph 9 New Jersey State Constitutional right to a Jury Trial at the FERPO hearing.
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 3 of 57 PagelD: 802

Second Amendment right to own and possess a firearm unconnected with service in a militia, and
to use that firearm for traditionally lawful purposes such as self defense within the home (See
Heller v. District of Columbia, 554 U.S. 570 (2008)) that once he is in lawful possession of
weapons and ammunition that the State can not Constitutionally and lawfully deprive him of that
fundamental constitutional “liberty” and / or “property” interest without FIRST affording him
notice and a “pre-deprivation hearing” where he has a right to appear, be heard, and oppose the
application.

In the Third Count, Plaintiff claims that he is being retaliated against and punished for his
words and thoughts (and claimed associations) which is a violation of his right to freedom of

speech and association protected by the First Amendment to the United States Constitution in

violation of 42 U.S.C. §1983.

In the Fourth Count (See Footnote 1, supra), Plaintiff argues that the Civil ERPO Act

violates the Article I, paragraph 9 of New Jersey State Constitution (1947) as the consequences

of a litigant losing the Civil FERPO hearing - the indefinite seizure of weapons and the indefinite
suspension of full Second Amendment rights (which are themselves “fundamental” Federal
Constitutional Rights) is serious and is a “consequence of magnitude” similar to the Supreme
Court’s ruling (in a different context) in Blanton v. City of North Las Vegas, 489 U.S. 538
(1989), and as such Plaintiff and others similarly situated are therefore constitutionally entitled
to have a jury, rather than a single judge, sit as the finder of facts at the FERPO hearing.

Plaintiff seeks a Final Judgment granting, in addition to other forms of, certain final relief that is

relevant for purposes of his Cross-Motion as follows: (1) a Court declaration that the Civil
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 4 of 57 PagelD: 803

ERPO Act, both facially and as applied to him, is unconstitutional, (2) a Court declaration that
the unconstitutional portions of the Civil ERPO Act can not properly be severed from the
remainder of the statute, (3) a permanent injunction barring enforcement of any portions of the
Civil ERPO Act by the Defendants, (4) nominal damages, (5) compensatory damages, (6)
punitive damages and (7) costs and attorneys fees as permitted under 42 U.S.C. §1988.

At the time of the filing of the Complaint Plaintiff also sought a Preliminary Injunction
by was of Order to Show Cause. The Court entered the Order to Show Cause as requested and
thereafter the Pleadings, Order to Show Cause and other moving papers were immediately served
upon the Defendants along with the appropriate Summons.”

Thereafter on November 8, 2019 Deputy Attorney General Brian Lucas of the Office of
the New Jersey Attorney General entered an appearance on behalf of named Defendants Gurnir
S. Grewal, Jared M. Maples, New Jersey Office of Homeland Security and Preparedness,
Camden County Prosecutor’s Office, Jill S. Mayer and Nevan Soumalis and filed opposition to

Plaintiff's application for a preliminary injunction (See ECF Document No. 32), and that same

day attorneys Vincent P. Sarubbi, Esq, Kerri E. Chewning, and Daniel J. DeFiglio of ARCHER
& GREINER law firm entered an appearance on behalf of named Defendants Gloucester
Township Police Department, Bernard John Dougherty, Nicholas C. Aumendo, Donald B.
Gansky, William Rapp and Brian Anthony Turchi and joined in the arguments made by Mr.

Lucas on behalf of the other Defendants and opposed the Plaintiff's application of a preliminary

 

2 Plaintiff has already affirmatively moved, by way of separate formal Motion, for an Order Certifying this matter as a F.R.Civ.P.

23(b)(3) Class Action, an Order appointing Albert J. Rescinio, Esq. as lead attorney for the Certified Class, and other related Class Action
relief regarding preliminary Notices. That Motion and those requests for relief are briefed separately.
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 5 of 57 PagelD: 804

injunction. (See ECF Document No. 33).

Specifically, the collective Defendants’ written opposition to the Plaintiff's preliminary
injunction application was as follows: In Point I, it was argued that “Plaintiff Has Failed To

Demonstrate A Likelihood Of Success On The Merits” (See ECF Document No. 32 at page 16)
with sub arguments “A” through “C”. Point IA was detailed written argument that the Court
should abstain under Younger (See ECF Document No. at page 17 through 24), Point IB was
written detailed argument that claimed that Plaintiff lacks Article III standing to bring a Fourth
Amendment challenge and is unlikely to prevail on that claim (See ECF Document No. 33 at
page 24 though page 30), and Point IC was detailed written argument that claimed that Plaintiff
was unlikley to prevail on his Second Amendment claim (See ECF Document No. 33 at page
30 though page 39). In Point II it was argued that “The Other Preliminary Injunction Factors
Weigh In Defendants’ Favor”. (See ECF Document No. 39 at page 39 though page 41).

Thereafter, on November 15, 2019, Plaintiff filed a detailed written Reply to the collective

Defendant’s written arguments in opposition to the application for a preliminary injunction.
(See ECF Document No. 37).

The Court then held oral argument on the preliminary injunction application on
November 20, 2019 at which time the fully briefed issue of the non-applicability or applicability
of Younger Abstention was indeed extensively argued.’ (See Argument of Plaintiff's Attorney

Rescinio at 1T: Page 20 Line 14 through page 22 line 21; Argument of Attorney General

Farnhoff at 1T: Page 28 Line 10 Page 33 Line 1 ending with “... Younger we think, again, is the

 

A copy of the certified transcript from such proceedings is submitted herewith and shall be cited to as "IT" in this Legal Memorandum.

5
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 6 of 57 PagelD: 805

4

appropriate thing to do here.” at \1T: Page 32 Line 25 to Page 33 Line 1. The Court then

discussed the arguments made by summarizing as follows:

. THE COURT: So just to recap your argument, initially this Court should
abstain under the Younger Doctrine and these matters can be addressed in the
state court in the Greco matter. If I do not abstain, they haven’t met their
burden for preliminary injunction for a variety of reasons, and I guess
transcending the whole argument is the fact that because of the two directives
and the Supreme Court decision, the law is being applied constitutionally
because it’s utilizing probable cause and not good cause. (Emphasis added).

MR FANAROFF: And I would add to your wonderful summation of final point,
which is that if for some reason a prosecutor attempted to secure a search
warrant on less than probable cause, that could be challenged in the state court as
well, regardless of whether or not the directives existed.

THE COURT: Okay.

MR. FANAROFF: So otherwise, Your Honor, yes, pou have summarized our

argument well. Thank you. (Emphasis added).

 

[See 1T at Page 38 Line 16 through Page 39 Line 8].

Plaintiff's Attorney Rescinio then briefly re-addressed the Defendants’ Younger

abstention arguments again. (1T: Page 40 Line 9 through Page 41 Line 3). The Court reserved
decision.* On December 5, 2019 Plaintiff submitted a supplemental Letter Brief. (ECF
Document No. 44). On January 10, 2020 Plaintiff filed a motion for an Order certifying the
matter as a Rule 23(b)(3) Class Action. (ECF Document No. 48). On January 15, 2020 the
Collective Defendants formally requested by letter that the Court stay their obligation to respond
to the Class Certification Motion until such time as the Court issued a decision on the pending
application for a preliminary induction, similar to what had been done with the temporary stay of
their obligation to file a responsive pleading, and moreover. Moreover, in that letter the

Defendants posited that before a Class Action can be certified, the class representative must

 

The parties agreed that no responsive pleadings would be due to be filed until after the Court issued a decision on the application

for a preliminary injunction.
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 7 of 57 PagelD: 806

demonstrate “standing”, which was an issue contested at the pending preliminary injunction
application still not decided by the Court. (See ECF Document No. 49; see also Footnote 3,
supra.) Plaintiff replied to the letter request for a stay on January 16, 2020. (See ECF
Document No. 50). On January 17, 2020 the Court granted the Defendants’ request and
Administratively Terminated the Plaintiff's Class Action Motion to be filed after the decision on
the preliminary injunction was issued, and - notwithstanding the fact that the issue of Plaintiff's
“standing” had already been fully briefed by all parties and then argued - the Court directed the
parties to file further supplemental briefs limited solely to the issue of Plaintiff's specific Article
Ill “standing” to pursue both (1) a “facial” constitutional challenge to the Civil ERPO Act and (2)
an “as applied” constitutional challenge to the Civil ERPO Act. (See ECF Document No. 51).
Plaintiff therefore filed the supplemental briefas directed on January 24, 2020 (See ECF
Document No. 51), and Defendants filed their response on January 31, 2020 again arguing that
Plaintiff lacks Article III Standing to pursue any claim and then, despite the Court Order’s
direction that only the issue of standing was to be discussed, Defendants nevertheless apparently
could not help themselves and ended their Brief on page 10 with a Footnote that read: “The
State, of course, maintains its position that there are other obstacles to hearing this case in
federal court, including the abstention doctrine announced in Younger v. Harris, 401 U.S. 37
(1971). See ECF 32 at 17-24.” (See ECF Document No. 53 at page 10, Footnote 3). On
February 3, 2020 Plaintiff filed his reply brief. (See ECF Document No. 55).

On February 21, 2020 the Court issued a 23 page detailed written Opinion and denied
the application for a preliminary injunction. (See ECF Document No. 57).

First, the Court addressed the issue of Article III “standing”, noting with regard to the First Count

7
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 8 of 57 PagelD: 807

(Fourth and Fourteenth Amendments) that:
.... Here, the Court finds Plaintiff has sufficiently alleged an

injury for standing purposes. Whether the warrant was properly

issued is not relevant at this stage of the analysis. It is undisputed
that Plaintiff's home was searched and his property was seized._

Plaintiff, therefore, has standing to assert a Court Amendment

claim.
(See ECF Document No. 57 at page 10).

The Court next noted that the Defendants concede Plaintiff has standing to bring his
Second and Fourteenth Amendment claims. (See ECF Document No. 57 at page 11, footnote

9). Lastly on the issue, the Court also found that “...[a]t this time, based on eth current record,
the Court finds that Plaintiff has standing to assert his First Amendment claim.” (See ECF

Document No. 57 at page 12).

The Court next engaged in analysis of the traditional four factors considered on a
preliminary injunction. The Court first concluded that “... [hJere, Plaintiff has established a
reasonable probability of success on the merits, because the plain language of the ERPO Act is
violative of the Fourth Amendment.” (See ECF Document No. 57 at page 13).

Next, the Court addressed the “irreparable harm” issue. Plaintiff had argued in his brief
and at oral argument that a per se presumption of irreparable harm applied, citing to cases

involving other Federal Constitutional right violations that clearly supported this argument. The
Court in turn noted that “... Plaintiff cites no cases in this Circuit or District where courts have
applied this per se rule to violations of the Fourth Amendment.” (Emphasis added). (See ECF

Document No. 57 at page 14). While this is accurate it is also noted that the Court did not cite
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 9 of 57 PagelD: 808

or make reference to any such published case in the District of New Jersey or the Third Circuit
that directly addressesses the issues of whether a Fourth Amendment violation, properly plead,
carries with it a presumption of irreparable harm. To the best of Plaintiffs knowledge no such
case exists and thus was not cited by either Plaintiff or the Court. The Court noted that the 6"
Circuit Court of Appeals has specifically held - in fully published opinion - that the United States
Supreme Court’s holding in Elrod v. Burns, 427 U.S. 347, 373 (1976) (that “[t]he loss of First
Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable
injury.”) of per se “irreparable harm” for injunction purposes is indeed “... likewise applicable
when Fourth Amendment rights are at stake.” Ramierz v. Webb, 787 F.2d 592 (6™ Cir. 1986).
(See ECF Document No. 57 at page 15). But then, instead of simply following the fully
published 6" Circuit Court of Appeals existing precedent in Ramirez v. Webb, the Court instead
reached across the country to a 20 year old “WestLaw® only published” Federal District Court
Level Case from the District of New Mexico, Rodriguez as next friend of Rodriquez v. Heitman
Properties of New Mexico, Ltd., No. 98-1545, 199 WL 35808391, at *4 (D.N.M. Oct. 26, 1999),
which held that the E/rod presumption does not apply to Fourth Amendment cases. Then, noting
a fully published Third Circuit case where the Court declined to extend the E/rod presumption to
Fifth Amendment equal protection claims there (which of course are by their nature very different
the Fourth Amendment claim here)’, Constructors Association of Western Pennsylvania v.

Kreps, 573 F.2d 811 (3d Cir. 1978), the Court in this case then “... declin[ed] to extend Elrod’s

 

° It is frankly hard for Plaintiff to place the state government kicking in front door of a citizen's home and confiscating personal

property - which unique personal property itself is subject to a separate specific constitutional level of protection-on the same footing for an
analysis of per se irreparable constitutional harm as, for example, the theoretical propriety of an 10% public works project fund for
"minority business enterprises" being administered by the Department of Commerce that was being temporarily withheld, such as was at
issue in the Third Circuit in Kreps.
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 10 of 57 PagelD: 809

presumption of irreparable harm to the specific Fourth Amendment violations alleged by Plaintiff
here.” (See ECF Document No. at page 16). The Court then concluded that “Based on the
unique factual circumstances of the present issue, the Court finds Plaintiff has failed to
demonstrate he would suffer irreparable harm in the absence of injunctive relief.” (See ECF
Document No. at page 16). The Court likewise found a lack of “irreparable injury” on the
Second and Fourteenth Amendment claims. On the First Amendment claim where the Elrod
presumption clearly applies, the Court held that it could not “... conclude, on the record before it,
that Plaintiff was penalized because of his lawful speech.” (See ECF Document No. at page
23). The Court, by acting, finding that Plaintiff has Article III standing to pursue each of his
claims, and then considering the preliminary injunction application on its merits, considered and
rejected the Defendants motion for the Court to abstain under Younger.

The Responsive Pleadings:

Finally on May 11, 2020 the Defendants all filed their first responsive pleadings.°
Defendants Gurnir S. Grewal, Jared M. Maples, New Jersey Office of Homeland Security and
Preparedness, Camden County Prosecutor’s Office, Jill S. Mayer and Nevan Soumalis have filed
a motion under Rule 12. First, these Defendants seeks to - again - raise the very same Younger
abstention argument already briefed and argued and lost at the preliminary injunction phase,
again seeking dismissal under Rule 12(b)(1). Next, these Defendants argue that Count One and
Count Three should be dismissed under Rule 12(b)(6) for failure to state a claim upon which

relief can be granted. No such challenge is brought to the claims in Count Two. Lastly, these

 

$ The Defendant's collective 3 month delay in filing the responsive pleadings was due to the COVID-19 Virus crisis and New
Jersey statewide "shut down".

10
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 11 of 57 PagelD: 810

Defendants argue that all claims for money damages are barred by the doctrines of either
sovereign immunity or qualified immunity.

Defendants Gloucester Township Police Department, Bernard John Dougherty,
Nicholas C. Aumendo, Donald B. Gansky, William Rapp and Brian Anthony Turchi similarly
filed their own Rule 12 Motion. Firstly they argue (correctly) that the Defendant Gloucester

Township Police Department is not a “person” for 42 U.S.C. §1983 purposes arguing that such
Defendant should be dismissed as a named Defendant because any further amendment about this
Defendant would be “futile”, but in so doing never addressing the fact and ignoring the reality of
the properly plead State Constitutional Claim (Article I, paragraph 7 of the New Jersey State
Constitution (1947)) where such Defendant is indeed a proper named Defendant. Next it is
argued that all these Defendants are entitled to Qualified Immunity, which is tied in to their
arguments that the arguments in Count I and Count III fail to state a claim.

Plaintiff hereby opposed all of the Defendants’ arguments and hereby also affirmatively
Cross-Moves pursuant to F.R.Civ.P. 56 for an Order granting Partial Summary Judgment in his

favor on the issue of liability on the Federal and New Jersey State “Facially Unconstitutional”
arguments in Count I and on the Fourteenth Amendment “notice and pre-deprivation hearing”’
argument in Count II, and specifically seeking (1) nominal damages, (2) a declaration that the
ERPO Act, as written, is facially unconstitutional, and (3) the remedy of a PERMANENT
injunction preventing enforcement of this clearly unconstitutional law, with the issue of the
quantum of compensatory and punitive damages, if any, to be decided by a jury. Lastly, Plaintiff

argues that “severance” is not appropriate under the circumstances and that the entirety of the

11
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 12 of 57 PagelD: 811

Civil ERPO Act should be struck down as unconstitutional.

PART I: PLAINTIFE’S OPPOSITION TO DEFENDANTS’ RESPONSIVE PLEADING
MOTIONS TO DISMISS:

LEGAL ARGUMENT:
PONT I:
THE ISSUE OF YOUNGER ABSTENTION WAS ALREADY
DECIDED IN PLAINTIFF’S FAVOR AND MAY NOT BE
RAISED AGAIN; ALTERNATIVELY OR CUMULATIVELY
THE DOCTRINE SIMPLY DOES NOT APPLY UNDER
THE FACTS OF THIS CASE:

A. The Law of the Case Doctrine Applies to Preclude the Defendants From Re-
Litigating the Court’s Earlier Ruling That It Will Not Abstain Under Younger:

In general, law of the case doctrine is a concept that precludes the re-litigation of issues
within the context of a single case once the issue has previously been decided. The doctrine is
thus in this respect slightly different to the other recognized doctrines of preclusion and bar such
as collateral estoppel, res judicata, entire controversy doctrine, stare decisis, equitable estoppel
and judicial estoppel, all of which doctrines operate to preclude re-litigation in a separate
subsequent action once decided between parties who have been given a full and fair opportunity
to litigation the issue the first time. It is also different from other doctrines as it equally applies
to rulings and findings made in non-final interlocutory rulings, as opposed to only final
judgments. See Point IB, infra. The doctrine operates to prevent a party from getting a second -

or successive - “bites at the apple” so to speak, in that once an issue is decided, absent a timely

12
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 13 of 57 PagelD: 812

motion for reconsideration’ or an appeal, the issue has been conclusively decided within that
case. But if the law of the case doctrine were to be strictly applied without exception, a trial
court would at all times and under all circumstances be absolutely bound by its first adjudication
of an issue and there would be no possibility of any change or modification or alteration of an
earlier decision once made at the trial level. As is explained infra., law of the case preclusion
principles are therefore best understood as rules of sensible and sound practice that permit logical
progression toward final judgment, but that does not operate as total and absolute bar tying a
Court’s hands prohibiting a Court from ever altering prior interlocutory decisions in a case in all
instances. There are a few exceptions, none of which are applicable here.

Having said that, the law of the case doctrine is indeed the framework for the preclusion
argument here as it is the appropriate preclusion doctrine to “ ... appl[y/]in subsequent

proceedings of the same case.” (Emphasis added). Hutchins v. U.P.S., Inc., No. 01-1462, 2005
WL 1793719, at *3 (D.N.J. July 26, 2005) (citation omitted); see also Hamilton v. Leavy, 322
F.3d 776, 787 (3d Cir. 2003) (“... [t]he law of the case doctrine limits re-litigation of an issue
once it has been decided in an earlier stage of the same litigation.” (Emphasis added)); ACLU v.
Mukasey, 534 F.3d 181, 187 (3d Cir. 2008) (“Under the law of the case doctrine, when a court
decides upon a rule of law, that decision should continue to govern the same issues in
subsequent stages in the same case.” (Emphasis added)). Here, again, as Plaintiff is specifically

relying upon the earlier ruling made by this Court at an earlier stage - the preliminary injunction

 

7 In this regard, the law is clear that "... [t]he purpose of a motion for reconsideration . . . is to correct manifest errors of law or fact

to present newly discovered evidence ..." see Max's Seafood Café ex rel Lou-Ann Inc. v. Ouinteros, 176 F.3d 669, 677 (3d Cir. 1999), and
not to simply bring again the same identical argument already rejected by the Court a second time hoping the Court will for some reason
simply change its mind.

13
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 14 of 57 PagelD: 813

stage - of this very same litigation, it is the “law of the case doctrine” that is indeed the
appropriate framework for assessing and deciding the appropriateness of the preclusion issues
raised in the instant motions. Jd; see also Casilla v. N.J. State Prison, No. 05-4590, 2008 WL
4003664, at *8 n. 5 (D.N.J. Aug. 22, 2008) (noting that since the defendant sought preclusion
“based on this Court’s ruling in an earlier stage of the same case, [the defendant’s] argument
probably should have been framed under ‘the law of the case’ doctrine”. (Emphasis added)).

As noted, there are very limited circumstances where there is an exception to the general rule,
described in a legal sense as certain enumerated “extraordinary circumstances” that justify
reconsideration of an issue decided earlier in the course of the same litigation. Pub. Interest

Research Group of N.J., Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 116-17 (3d Cir. 1997),
For purposes of the “extraordinary circumstances” exceptions, such may be found to exist under
the following limited circumstances: (1) the availability of new evidence; (2) the announcement
of a supervening new law; and (3) a clearly erroneous decision that would create manifest
injustice. Id. at 117; see also McDuffy v. Marsico, No. 00-0938, 2008 WL 3925167, at *3 (D.
Del. Aug. 21, 2008) (noting same factors). Otherwise, there is no basis to revisit or disturb
earlier decided issues in a case once they have been decided. Jd. and Jbid.

It is submitted that clearly on the facts of this case extant none of the three enumerated
“extraordinary circumstances exceptions” apply: Defendants do not argued that there is some
“new” evidence previously unknown or undisclosed. Defendants do not argue that there has
been a change in the law since the original ruling. Nor do Defendants argue that the earlier

decision was “clearly erroneous” and “would create manifest injustice”. Indeed, the Attorney

14
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 15 of 57 PagelD: 814

General does not even mention the reality that the issue has already been raised by them, fully

briefed by all parties, extensively discussed at oral argument, and (Plaintiff maintains raised
inappropriately) yet again in writing post oral argument in the Attorney General’s Court Ordered
supplemental brief that was supposed to have been strictly limited to the issue of Plaintiff's
“standing”. Defendants have already briefed, argued, and lost the literally identical “Abstention
Doctrine” argument at the preliminary injunction phase. And now, as part of a responsive
pleading Rule 12 motion, Defendants have filed the virtually identical legal argument again now
for a second time, expecting to somehow be permitted to re-argue the very same threshold issue
that they already lost. Under the circumstances extant, the “law of the case doctrine” indeed
applies to bar Defendants from attempting to re-litigate this already decided issue now for a
second time in this very same case.
B. The Third Circuit has Specifically Ruled that the “Law of the Case Doctrine”
Applies to Non-Final Preliminary Injunction Rulings:

Again as briefly noted above, with regard to most of the other doctrines of preclusion and
bar (collateral estoppel, res judicata, entire controversy doctrine, stare decisis, equitable estoppel

and judicial estoppel), ““... the general rule [is] that issue preclusion attaches only when an issue

of fact or law is actually litigated and determined by a valid and final judgment.” (Emphasis
added). National Association of Letter Carriers, AFL-CIO v. U.S.P.S., 272 F.3d 182, 189 3d
Cir. 2001) (quoting Arizona v. California, 530 U.S. 392, 414 (2000)). The granting or denial of a
preliminary injunction is of course not a “valid and final judgment,” because it “does not involve
a final determination on the merits.” Evans v. Buchanan, 555 F.2d 373, 387 (3d Cir. 1977).

Nevertheless, it has long been the governing law of the Third Circuit that preliminary injunction

15
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 16 of 57 PagelD: 815

findings and rulings may have preclusive effect “... if the circumstances make it likely that the
findings are ‘sufficiently firm’ to persuade the court that there is no compelling reason for
permitting them to be litigated again.” Hawksbill Sea Turtle v. FEMA, 126 F.3d 461, 474n.11
(3d Cir. 1997). Speaking on this issue, the Court of Appeals for the Third Circuit, although in
that case reversing the district court’s application of issue preclusion on other grounds, squarely
addressed the propriety of the concept of applying law of the case preclusion doctrine to
preliminary injunction findings, doing so in their detailed footnote 11, and stating in relevant part
as follows:

...[F]indings made in granting or denying preliminary injunctions

can have preclusive effect if the circumstances make it likely that

the findings are “sufficiently firm” to persuade the court that there

is no compelling reason for permitting them to be litigated again.
Dyndul v. Dyndul, 620 F.2d 409, 411-412 Gd Cir. 1980); accord
Commodity Futures Trading Comm’n v. Bd. of Trade, 701 F.2d
653, 657 (7th Cir. 1983) (findings made in preliminary injunction
decisions have preclusive effect “if the circumstances make it
likely that the findings are accurate [and] reliable”); 18 Wright,
Miller & Cooper §§ 4434, 4445; 1 Restatement of Judgments
(Second) §13, illus. 1 at 136-137 (1982).

[Hawksbill, supra, 126 F.3d at 474 n.11].

In Pennsylvania Public Interest Research Group, Inc. v. P.H. Glatfelter Co., 128
F.Supp.2d 747, 756 (M.D. Pa. 2001) the District Court recognized the “Third Circuit’s
unequivocal statement” in the governing Hawksbill footnote 11 that “findings made in granting
or denying preliminary injunctions can have preclusive effect”. Whether the findings are
“sufficiently firm” to merit preclusive effect “turns on a variety of factors, including ‘[1] whether
the parties were fully heard, [2] whether the court filed a reasoned opinion, and [3] whether that

decision could have been, or actually was appealed.’” Hawksbill, 126 F.3d at 474 n.11 (citing In

16
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 17 of 57 PagelD: 816

re Brown, 951 F.2d 564, 569 (3d Cir. 1991)); see also Naser Jewelers, Inc. v. City of Concord,
538 F.3d 17, 20 (Ast Cir. 2008) (holding that law of the case doctrine applies to findings from a
preliminary injunction motion when the record was “sufficiently developed and facts necessary to
shape the proper legal matrix we[re] sufficiently clear”).

Here, it is submitted that application of the law of the case doctrine must apply.

Hawksbill, 126 F.3d at 474 n.11. First, Defendants can not be heard to argue NOW that they did
not have adequate notice that the issue was being raised, as it was THEY who raised the issue of
the claimed applicability of Younger Abstention the first time at the preliminary injunction phase.
Second, Defendants can not argue that they did not have an opportunity to be fully heard.
Defendants briefed the issue of Younger abstention extensively in their opposition to the
Plaintiff's application for a preliminary injunction. Plaintiff fully briefed the Younger abstention
issue once already in response. Then, Defendants orally presented their Younger abstention
argument in open Court on the return date, with Plaintiff equally arguing against. The Court
itself, after hearing oral argument on the Younger issue and at times engaging each party,
clarified to the Defendants that the procedural Younger abstention argument was their primary
argument in opposition (“THE COURT: So just to recap your argument, initially this Court
should abstain under the Younger Doctrine ...” (See 1T at Page 38 Line 16 through Page 38
Line 17)). After the Court reserved, the Defendants again reminded the Court of their primary
argument in the supplemental briefing on the issue of Article III standing stage. (See ECF
Document No. 53 at page 10, Footnote 3) “The State, of course, maintains its position that
there are other obstacles to hearing this case in federal court, including the abstention

doctrine announced in Younger v. Harris, 401 U.S. 37 (1971). See ECF 32 at 17-24.”).

17
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 18 of 57 PagelD: 817

Certainly the record for deciding the issue of Younger abstention was fully developed at this
point such that the Court could make a fully informed decision and ruling on the issue. On
February 21, 2020 the Court issued the formal written Opinion and decided all of the substantive
issues as discussed earlier herein, and in so doing the Court quite clearly rejected the Attorney
General’s Younger abstention arguments, as otherwise the Court would have not been able to
proceed and substantively entertain the preliminary injunction arguments and make substantive
rulings. The Court would have had to outright dismiss the entire case, not just the Order to Show
cause, if it found the Younger doctrine applied. Frankly, Plaintiff was not surprised to see
nothing specific about Younger abstention as in light of Sprint Communications, Inc. v. Jacobs,
571 U.S. 69 (2013) and the facts of this case, such argument was bordering on the frivolous
within the meaning of Rule 11, which was Plaintiff's understanding why the Court did not bother
to discuss the issue: It was frivolous. Moreover, the Attorney General neither moved for
reconsideration, not was there effort to appeal. As such, this ruling - that Younger abstention
does not apply to this case - is now the law of the case, and these Defendants should be precluded
and barred now from rearguing the very point that they already lost. Not only are there no other
compelling reasons for re-litigating the same issue now, Defendants do not even so much as
argue that there are any compelling reasons! Rather, they simply re-submit essentially the same
non-applicable boiler plate argument for a second time. The Court should therefore completely

disregard this second identical motion and reject same under the law of the case doctrine for the

reasons stated herein.

18
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 19 of 57 PagelD: 818

Cc. Cumulatively or Alternatively, Younger Abstention is the Rare Exception And Not
The Usual Rule, and it Does Not Apply:®

That Federal Courts should abstain from deciding cases only in “exceptional”
circumstances is a bedrock principle that the United States Supreme Court recently again
specifically reinforced in Sprint Communications, Inc. v. Jacobs, 571 U.S. 69 (2013). Ina
strongly worded decision, the Supreme Court explained that Federal Courts have a “virtually
unflagging” obligation to hear cases within their jurisdiction. The unanimous ruling emphasizes
that abstention pursuant to Younger v. Harris, 401 U.S. 37 (1971) is not appropriate merely
because a State Court is considering a case involving the same subject matter. As the Supreme

Court explained:

*** Tn the main, federal courts are obliged to decide cases within the scope of
federal jurisdiction. Abstention is not in order simply because a pending state
court proceeding involves the same subject matter. New Orleans Public Service,

Ine. v. Council of City af New Orleans, 491 U.S. 350, 373 (1989) (NOPSI )
(“[T]here is no doctrine that . . . pendency of state judicial proceedings excludes
the federal courts.”). This Court has recognized, however, certain instances in
which the prospect of undue interference with state proceedings counsels against
federal relief. See id., at 368.
Younger exemplifies one class of cases in which federal court abstention is
required [.] ... *** ... Circumstances fitting within the Younger doctrine, we have
stressed, are “exceptional”; they include, as catalogued in NOPS/, [1] “state
criminal prosecutions,” [2] “civil enforcement proceedings,” and [3] “civil
proceedings involving certain orders that are uniquely in furtherance of the state
courts’ ability to perform their judicial functions.” 491 U.S., at 367-368.
Because this case presents none of the circumstances the Court has ranked as
“exceptional,” the general rule governs: “[T]he pendency of an action in [a]
state court is no bar to proceedings concerning the same matter in the Federal
court having jurisdiction.” Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 817 (1976) (quoting McClellan v. Carland, 217 U.S. 268,
282 (1910)).

[Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 72-72 (2013)].

 

8 If the Court is willing to entertain this improper attempt at re-argument, Plaintiff additionally relies upon his other written opposition to

such argument previously filed.

19
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 20 of 57 PagelD: 819

The Third Circuit clarified in Acra Turf Club, LLC v. Zanzuccki , 748 F.3d 127,

138 Gd Cir. 2014) that ...

.. Sprint offers a forceful reminder of the longstanding principle that federal

courts have a “virtually unflagging” obligation to hear and decide cases within
their jurisdiction. Sprint, 134 S. Ct. at 591 (quoting Colo. River, 424 U.S. at
817); see also Cohens v. Virginia, 19 U.S. 264, 404 (1821) (“We have no more
right to decline the exercise of jurisdiction which is given, than to usurp that
which is not given.”). Abstention under the Younger line of cases overcomes
this principle only when federal litigation threatens to interfere with one of three
classes of cases: (1) state criminal prosecutions, (2) state civil enforcement
proceedings, and (3) state civil proceedings involving orders in furtherance of
the state courts’ judicial function. Sprint, 134 S. Ct. at 591.

[Acra Turf Club, LLC v. Zanzuccki , 748 F.3d 127, 138 (3d Cir. 2014)]

Moreover, with any constitutional claim, there is a Younger exception where the Plaintiff

shows the state act “flagrantly and patently” violates the constitution or, in other words, where
the Plaintiff presents a “facially conclusive” claim that the statute violates the constitution. See
HP. Hood, Inc. v. Comm ’r of Agric., Food, and Rural Resources, 764 F.Supp. 662, 675 (D.Me.
1991) (explaining that NOPSI “distinguishes between two standards: the more difficult to prove
‘flagrantly and patently violative’ standard, which [NOPSI] equates to ‘facially conclusive’ and
the easier to prove ‘substantial’ standard.”). Here there is no question that the literal text of the
Civil ERPO Act is facially unconstitutional as violating the clear prohibition of the United States
Constitution’s Fourth Amendment prohibition on the State issuance of a search warrant ona
legal standard of less that “probable cause” (Which prohibition is applicable to the States
through the Fourteenth Amendment) as this Court has already specifically found this to be a fact.
There is nothing otherwise “exceptional” justifying abstention, nor does the Attorney General

even try to argue that there is. This Court must - now for a second time - reject the Attorney

20
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 21 of 57 PagelD: 820

General’s frivolous (in context) Younger abstention argument.

POINT IL:

PLAINTIFF’S COMPLAINT STATES A CAUSE OF
ACTION FOR RULE 12(B)(6) PURPOSES:

The Attorney General’s Office next argues’ on behalf of their collective clients
Defendants Gurnir S. Grewal, Jared M. Maples, New Jersey Office of Homeland Security and
Preparedness, Camden County Prosecutor’s Office, Jill S. Mayer and Nevan Soumalis that the
allegations in the First Count and Third Count of Plaintiffs Complaint fail to state a claim upon

which relief may be granted within the meaning of F.R.Civ.P. 12(b)(6). The Attorney General

concedes that Plaintiff's Second Amendment claim in the Second Count states a valid claim for
12(b)(6) purposes.

Conversely, The Police Officer Defendants argue’’ only that “Plaintiff cannot allege a
plausible Fourth Amendment violation”, but do so only in the context of their “qualified
immunity” arguments which Plaintiff addresses in detail in POINT II, infra.

Standard of Review on a Rule 12(b)(6) Motion:

In deciding a motion to dismiss pursuant to F.R.Civ.P. 12(b)(6), a District Court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at 228. “[A]

 

9 For the balance of this Memorandum of Law whenever the arguments are made collectively on behalf of all the named

Defendants represented by the Attorney General's Office (as opposed to the Attorney General, who is actually a named defendant himself),
Plaintiff will preface such arguments for ease of reference with “The Attorney General's Office argues..." rather than repeating all of the
collective Defendants names in relation to the argument.

10 For the balance of this Memorandum of Law whenever arguments are made collectively on behalf of all the named Defendants
represented by the ARCHER & GREINER Law Firm, Plaintiff will preface such arguments for ease of reference with "The Police Officer Defendants
argue ..." rather than repeating all of the collective Defendants names in relation to the argument.

21
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 22 of 57 PagelD: 821

complaint attacked by a... motion to dismiss does not need detailed factual allegations.” Bell
Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiffs “obligation to provide
the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Jd. (citing Papasan v.
Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal conclusion
couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual
allegations in the complaint are true, those “[f]actual allegations must be enough to raise a right
to relief above the speculative level.” Twombly, 550 U.S. at 555.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the
pleaded factual content allows the court to draw the reasonable inference that the defendant is
liable for misconduct alleged.” Jd. This “plausibility standard” requires the complaint allege
“more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a
‘probability requirement.’” /d. (citing Twombly, 550 U.S. at 556). “Detailed factual allegations”
are not required, but “more than ‘an unadorned, the defendant-harmed-me accusation” must be
pled; it must include “factual enhancements” and not just conclusory statements or a recitation of
the elements of a cause of action. Jd. (citing Twombly, 550 U.S. at 555, 557).

“Determining whether a complaint states a plausible claim for relief [is] .. . a context
specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

22
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 23 of 57 PagelD: 822

more than the mere possibility of misconduct, the complaint has alleged—but it has not
‘show[n]’—“that the pleader is entitled to relief.’” Jd. at 679 (quoting FR. Civ.P. 8(a)(2)).

While as a general rule, a court many not consider anything beyond the four corners of
the complaint on a motion to dismiss pursuant to 12(b)(6), the Third Circuit has held “a court
may consider certain narrowly defined types of material without converting the motion to dismiss

[to one for summary judgment pursuant under Rule 56].” In re Rockefeller Cir. Props. Sec.
Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “‘document
integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig.,
114 F.3d at 1426 (emphasis in original).

Against this standard of review, the arguments of the Office of the Attorney General
and of the Police Officer Defendants that Plaintiff fails to state a claim for Fourth Amendment
purposes is - there is no reason to be polite - denial of reality that is bordering on delusional. Not
only do the parties disagree, Plaintiff believes the claims so clear and strong that on the pre-

discovery record, Plaintiff is already herein Cross-Moving under the heightened Rule 56 standard

for Partial Summary Judgment and permanent declaratory and injunctive relief in a Final
Judgment on the very same identical claims the collective Defendants (try to) argue fail to state a
claim for Rule 12(b)(6) purposes! Both Plaintiff and Defendant can not be right. Since Plaintiff
is Cross-Moving herein for Partial Summary Judgment on the very same Fourth Amendment
(and, as to the Attorney General’s Office only, also the Third Count Fourteenth Amendment
claim) addresses those claims by their heightened Rule 56 standard, Plaintiff shall not waste time

here arguing the lesser standard but rather hereby incorporates such Rule 56 arguments, infra., in

23
Case 3:19-cv-19145-BRM-TJB | Document 69-2 Filed 06/01/20 Page 24 of 57 PagelD: 823

opposition to the Rule 12(b)(6) motion of the Defendants here with the following brief
observations: This Court, as to the Fourth Amendment claim, has already found as fact and law
that “... Plaintiff has established a reasonable probability of success on the merits, because the
plain language of the ERPO Act is violative of the Fourth Amendment ...” and that “... Plaintiff
has sufficiently alleged a[] [Fourth Amendment] injury for standing purposes.” (See ECF

Document No. 57 at page 13 and at page 10).

POINT II:
NONE OF THE IMMUNITY DOCTRINES ASSERTED
APPLY TO THE PLAINTIFF’S CLAIMS IN THIS CASE:
A.) The Attorney General Office’s Immunity Arguments:
1. Sovereign Immunity:
Firstly, the Attorney General’s Office argues, citing to Pennhurst State School &
Hospital v. Halderman, 465 U.S. 89, 100 (1984) and relevant progeny, that any claim Plaintiff
has for money damages against the Defendants in their “official capacities” is barred by the
doctrine of sovereign immunity. (See ECF Document No. 65-1 at page 32 and 33 (brief page
26 & 27)). The Attorney General’s Office is correct in their recitation of literal hornbook law
regarding money damages, they have indeed managed to keenly point out this obvious principle
of law. Except Plaintiff is not seeking money damages against such Defendants in their Official
capacity (nor could he), he is only seeking prospective declaratory and injunctive relief against
such Defendants in their “official capacities”. And in this regard, it is equally clear hornbook law

that such prospective non-monetary relief may be properly sought, obtained and entered by Final

Judgment against such Defendants, even in their “official capacity”. See Quern v. Jordan, 440

24
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 25 of 57 PagelD: 824

U.S. 332, 338 (1979). As plead, Plaintiff does not seek money damages against named
Defendants Gurbir S. Grewal and Jared M. Maples (all who were specifically sued in their
“official capacity only”), and only seeks money damages against the Attorney General’s Office’s
clients Defendants Jill S. Mayer, Nevan Soumails, John Doe #1 and John Does 2-10 who were
clearly sued in their individual capacity, and which the Attorney General’s Office concedes is
clearly permitted under the law.

2. Qualified Immunity:

Next, the Attorney General’s Office argues that the doctrine of Qualified Immunity
operates to bar any claims for money damages by Plaintiff against Defendants Jill S. Mayer and
Nevan Soumails. Firstly, the burden of proving the affirmative defense of qualified immunity
rests on the party seeking to invoke it. See Thomas v. Independence Twp., 463 F.3d 285, 292 (3d
Cir. 2006); Hicks v. Feeney, 850 F.2d 152, 159 (3d Cir. 1988). Here, with legal argument that is
just short of 2 pages (See 3 last three lines of regular text in Brief Page 27, then pages 28 &
most of page 29, ECF Document No. 65-1 at page 33-34) such Defendants advance a

generalized unfocused almost impossible to respond to argument, and fail to meet their burden, at

least at this point in time. This will be further addressed in Section C, infra.'!

 

" These Defendants also casually assert and in passing in a footnote #12 that - they claim, that they believe that Defendants Mayer and

Soumilas are also protected by the doctrine of absolute prosecutorial immunity, citing to a seminal Supreme Court case establishing absolute
prosecutorial immunity for action taken in a criminal prosecution and to a Third Circuit case where such immunity was extended to a certain
quasi-criminal case. The ERPO Act is a CIVIL statute, not a criminal or quasi-criminal statute. The mere fact that the a Prosecutor's Office is
handling a case is not in and of itself determinative and does not automatically make the actions "prosecutorial". There was and is no "Prosecutorial”
function that the Defendants engaged in here. Moreover, the law is equally well established that Prosecutors can be held liable for non-prosecutorial
functions and are only entitled to “qualified immunity" for non-prosecutorial functions. See cg. Buckley v. Fitzsimmons, 509 U.S. 259 (1993)
(Prosecutor only entitled to qualified immunity for false statements made at a press conference). Plaintiff will not frame or make Defendants
arguments for them. Again, the law is clear that the burden of proving the affirmative defense of immunity (absolute or qualified) rests on the party
seeking to invoke it. See Thomas v. Independence Twp., 463 F.3d 285, 292 (3d Cir. 2006); Hicks v. Feeney, 850 F.2d 152, 159 (3d Cir. 1988).
Here, with no factual argument and legal argument of 2 sentences in a footnote, and with the Defendant failing to cite to a case where a Court has
EVER before applied the doctrine of absolute immunity in a purely CIVIL context, these Defendants most certainly have not met their burden.

25
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 26 of 57 PagelD: 825

B.) Police Officer Immunity Arguments:
1. Police Department as “Defendant”:

The Police Officer Defendants first argue that Defendant Gloucester Township Police
Department is not a “person” subject to liability under §1983, and cumulatively that Plaintiff has
not identified a “policy or custom” for imposition of municipal liability. (See ECF Document

No. 66-1, brief at pages 8 through 11.) Plaintiff will be brief in response to this argument.
This Defendant is only sued only in the FIRST COUNT and FOURTH COUNT relative to the
New Jersey State Constitutional provisions at issue in each. But see Footnote 1, supra.

2. Police Officers and Qualified Immunity:

Next, the Police Officer Defendants argue that they should be entitled to quaffed
immunity against money damages for claims against them in their individual capacity because -
they say - that the law is not “clearly established”.

C.) Qualified Immunity Generally:

“The doctrine of qualified immunity protects government officials ‘from liability for
civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.’ ” Pearson v. Callahan,

555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When

properly applied, qualified immunity protects “... all but the plainly incompetent or those who

knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). To overcome qualified

immunity, a Plaintiff must plead facts sufficient to show that: (1) the official violated a statutory

26
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 27 of 57 PagelD: 826

or constitutional right; and (2) “the right at issue was ‘clearly established’ at the time of

Defendant's alleged misconduct.” Pearson, 555 U.S. at 232; Mammaro v. New Jersey Div. of
Child Prot. & Permanency, 814 F.3d 164, 168-69 (3d Cir. 2016). A right is clearly established if
it is“sufficiently clear that every reasonable official would have understood that what he is doing

violates that right.” Mullenix v. Luna, US. , 1368. Ct. 305, 308 (2015) (internal

quotation marks and citation omitted). The Court has discretion to approach these steps in the
sequential order that it deems “most appropriate for the particular case before [it].” Santini v.
Fuentes, 795 F.3d 410, 418 (3d Cir. 2015); see Pearson, 555 U.S. at 236. Finally, the burden of
proving the affirmative defense of qualified immunity rests on the party seeking to invoke it. See
Thomas v. Independence Twp., 463 F.3d 285, 292 (3d Cir. 2006); Hicks v. Feeney, 850 F.2d 152,
159 (3d Cir. 1988).

First, the text of the ERPO Act itself clearly facially violates the Fourth Amendment
and Article I, paragraph 7 of the New Jersey State Constitution. Clearly all Defendants were on

notice of this, because the law presumes these Defendants were on noticed of all published laws.
And this particular law was and is so fatally defective on it’s face that the Court literally started
oral argument on the preliminary injunction application by stating to those in the Courtroom the
following: “THE COURT: Okay, you could all be seated. Before we get started, could we agree
for purposes of this hearing that on its fact this law is unconstitutional?” (See 1T at Page 38
Line 16 through Page 39 Line 8). Against this background, certainly the law of the Fourth
Amendment and Article I, paragraph 7 both requiring “probable cause” for the issuance of a

search warrant was “clearly established.” Defendants are not entitled to the refuge of qualified

27
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 28 of 57 PagelD: 827

immunity under such circumstances.

Next, there is the issue of the obvious facial invalidity of the affidavit and warrant.
Again, both the Fourth Amendment and Article I, paragraph 7 of the New Jersey State

Constitution clearly, and the Civil ARPO Act specifically, require the affidavit to be sworn by
oath or affirmation, which requires a PERSON to sign the document, as a “Petition” may only be
filed by a “Petitioner”, which is specifically and unequivocally defined in the Civil ERPO Act as
follows: “*** “Petitioner” means a family or household member or law enforcement officer.”
N.JS.A. 2C:58-23(1). The law is clear that only (1) a family or household member, or (2) a law
enforcement officer may institute this process as a Petitioner by filing a Petition which requires a
sworn oath or affirmation by the Petitioner. A “Law Enforcement Agency” can not swear to
or attest to anything. Only a “Law Enforcement Officer” - a live person - can satisfy the
mandatory Constitutional and statutory requirements which are a prerequisite to the issuance of a
a Civil TERPO Search Warrant.

However, in this case, on September 5, 2019, 5 days after the EPRO Act went into
effect, a “Petition for Temporary Extreme Risk Protective Order” was filed against Plaintiff in
the Gloucester Township, Camden County, New Jersey Municipal Court by Petitioner “NEW

JERSEY HOMELAND SECURITY’, elsewhere identified as “PDPACE2”. (A true copy of that
Petition is attached the Verified Complaint, ECF Document No. 1, at “Exhibit D”). As can

be seen, the actual form of Petition that was used was the then new (already replaced)” standard

 

12 The New Jersey Administrative Office of the Courts has already corrected and changed their original 3 page ERPO Act TERPO Petition

form to a new 5 page form, a copy of which is attached hereto at "Exhibit A" for reference, which the Court can take Judicial Notice of. Note that
Page 1 has been changed so that NOW, unlike the original 3 page petition used against Plaintiff, under the section "Petitioner's Information" the first
line before was only for "Name", whereas now in the new version the first line is divided into "Name", "Date of Birth", and a box to check for Male

or Female, to now ensure that only an actual PERSON fills out and signs the Petition.

28
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 29 of 57 PagelD: 828

3 page form issued by the New Jersey Administrative Office of the Courts pursuant to their
“Directive #19-19”. Again, the “Petitioner” was listed only as “NEW JERSEY HOMELAND
SECURITY, with the Petitioner’s relationship to the Respondent listed as “PEPD-PETITIONER
LAW ENFORCEMENT OFFICER”. On page 2 under the “Certification” section where there
was a place for the Petitioner to sign their name so as to certify and attest to the truth of the
contents of the Petition - so as to comply with the Constitutional and statutory requirements that
the Petition and application be “... supported by oath or affirmation ...” - the “name” of “NEW
JERSEY HOMELAND SECURITY” was merely typed in. While “NEW JERSEY
HOMELAND SECURITY” may or may not ultimately be determined to qualify as a “Law
Enforcement Agency” within the definition of the Civil ERPO Act, it certainly does not qualify
as (1) a family or household member of Plaintiff Greco, or (2) a law enforcement officer .
(Emphasis added). Otherwise stated, the entire application clearly was fatally defective from the
onset as it was not brought by a “Petitioner” within the meaning of N.J.S.A. 2C:58-23(1), nor was
the application “... supported by oath or affirmation ...” as specifically required by the Fourth
Amendment and Article I, paragraph 7 of the New Jersey State Constitution (1947). That these
legal principles are “clearly established” can hardly be disputed. As the initial Petition was
fatally defective the warrant itself is therefore invalid, meaning that the search shall be treated as
warrantless and therefore treated as presumptively unconstitutional. Groh v. Ramirez, 540 U.S.
551 (2004). Certainly the law enforcement officer defendants know the difference between a law
enforcement AGENCY and a law enforcement OFFICER, and as such they were clearly on
notice that the warrant was therefore so fatally defective that should have known such to be the

case, and therefore qualified immunity simply does not apply here either. Groh v. Ramirez.

29
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 30 of 57 PagelD: 829

(See November 20, 2019 Transcript Page 36 Line 17 through Line 20)
On February 21, 2020 the Court issued a formal written opinion and held at the

preliminary injunction phase of this litigation the following:

The Fourth Amendment codifies the right of citizens to be free from

“unreasonable searches and seizures” and further provides, in relevant part, that

“no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the persons

or things to be seized. U.S. Const. Amend. IV. In contrast, the plain text of the

ERPO Act states, “[a] judge shall issue the [TERPO and search warrant] if the

court finds good cause to believe that the respondent poses an immediate and
present danger.” N.J. Stat. Ann. §2C:58-23(e) (emphasis added).

[See ECF Document No. 57 at page 9].

The Court then further specifically ruled as a matter of fact and law that “... the plain
language of the ERPO Act is violative of the Fourth Amendment ...” (Emphasis added) (See
ECF Document No. 57 at page 14), with the Court further stating that the Attorney General’s
claimed defense to the facial unconstitutionality being a “temporary interim measure” being
implemented (that the literal text of the law was being temporarily disregarded and rather that
State Executive Branch Attorney General and State Judicial Branch Administrative Office of the
Courts “Memo Directives” were instead allegedly being followed instead of the actual statutory
law) “... does not cure the long-term facial defect of the statute. The AOC and AG Directives
are not permanent orders and can be rescinded or altered in a similar summary manner to
which they were promulgated.” (Emphasis added) (See ECF Document No. 57 at page 23).

Moreover, the Court has specifically held that “... Plaintiff has sufficiently alleged an injury for

standing purposes. ... It is undisputed that Plaintiff's home was searched and his property was

seized. Plaintiff, therefore, has standing to assert a Fourth Amendment claim.” (See ECF

32
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 31 of 57 PagelD: 830

Document No. 57 at page 10).

Additionally, the First Count of his Complaint Plaintiff also clearly asserts a specific
claim that the Civil ERPO Act also violates Article I, paragraph 7 of the New Jersey State
Constitution (1947). This Federal Court has authority to decide this additional New Jersey State
Constitutional Law claim pursuant to the supplemental jurisdiction statute, 28 U.S.C. §1367.
And on this purely New Jersey State Constitutional Law claim Plaintiff is now relying on the
New Jersey Declaratory Judgments Act, NV.J.S.A. 2A:16-51 to -62, which specifically authorizes
and empowers Courts acting under its authority to declare rights, status and other legal relations
so as to afford litigants relief from uncertainty and insecurity. In this regard, N.J.S.A. 2A:16-53

states as follows:

A person interested under a deed, will, written contract or other writing
constituting a contract, or whose rights, status or other legal relations are
affected by a statute, municipal ordinance, contract or franchise, may have
determined any question of construction or validity arising under the instrument,
statute, ordinance, contract or franchise and obtain a declaration of rights, status
or other legal relations thereunder.

[N.J.S.A. 2A:16-53].
Also under New Jersey State Law a Plaintiff must have “standing” to proceed under the
New Jersey Declaratory Judgments Act, but this is not remotely the same strict, exacting
“standing” as Article III Standing required in Federal Courts. Under New Jersey State Law,
“..[S]tanding refers to the plaintiff's ability or entitlement to maintain an action before the Court.
Courts will not entertain matters in which plaintiffs do not have sufficient legal standing.”

Stubaus v. Whitman, 339 N.J. Super. 38, 47 (App. Div. 2001). But New Jersey Courts take a

very liberal approach to standing. Crescent Park Tenants Association v. Realty Equities Corp. of

33
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 32 of 57 PagelD: 831

New York, 58 N.J. 98, 107-08 (1971). A party must simply demonstrate “a sufficient stake in the
outcome of the litigation, a real adverseness with respect to the subject matter, and a substantial
likelihood that the party will suffer harm in the event of an unfavorable decision.” In re Camden
County, 170 N.J. 439, 449 (2002). A showing of harm is essential because courts “will not
render advisory opinions or function in the abstract nor will [they] entertain proceedings by
plaintiffs who are mere “intermeddlers” or who are merely interlopers or strangers to the
dispute.” Crescent Park Tenants Association, supra, 58 N.J. at 107. In other words, “[t]he party
who seeks to annul legislation on grounds of its unconstitutionality must be able to show not only
that the statute is invalid, but that he has sustained or is immediately in danger of sustaining some

direct injury as a result of its enforcement.” Jn re Camden County, supra, 170 N.J. at 449.

POINT V:
THE CIVIL ERPO ACT’S FAILURE TO PROVIDE
NOTICE AND A PRE-DEPRIVATION HEARING
VIOLATES THE FOURTEENTH AMENDMENT:

Due process under the Fourteenth Amendment can be broken down into two categories:

(1) procedural due process and (2) substantive due process. Here at issue is procedural due

process.

The Fourteenth Amendment’s Due Process Clause provides generally that no states
shall deprive any “person” of “life, liberty or property” without due process of law. So otherwise
stated, in a procedural due process analysis, the question is exactly what process is due before the

state can deprive a “person” of “life, liberty or property” interest. The “procedures and process “

34
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 33 of 57 PagelD: 832

actually due usually includes one or more of the following: Fair notice, an opportunity for
hearing, an opportunity for confrontation and cross-examination of witnesses, discovery, basis of
decision, and availability of counsel. Depending on the nature of the interest at issue, these

procedures and processes must sometimes be provided before the State may act (called “pre-
deprivation rights”), other times it is sufficient to afford such procedures and processes after the
State has already acted and deprived a litigant of a liberty or property interest (called “post-
deprivation remedies”). Whether the specific liberty interest(s) or property right(s) at issue
invoke “pre-deprivation rights” which must be afforded before a State may act, or whether the
rights at issue only implicate “post-deprivation remedies” that must be afforded to a litigant after
the State has already acted, is a fact specific analysis. Directly in this case the governing
question is which if any of these enumerated “processes” must be afforded to a litigant before the
State of New Jersey can kick in the front door to a litigant’s home and seize and confiscate that
litigant’s guns, ammunition, and other properly issued state papers that authorize purchase and
possession of weapons, and which if any must be afforded to a litigant after the State of New

Jersey has already taken such actions?

To start, it is submitted that there can be no legitimate question but that Plaintiff Greco
is a “person” for Fourteenth Amendment purposes. Nor can there be any reasonable question in

light of the United States Supreme Court’s holding in Heller v. District of Columbia, 554 U.S.
570 (2008) that Plaintiff Greco’s Second Amendment right to purchase, own and possess guns
and other weapons is a “liberty” and “property” interest within the meaning of the Fourteenth

Amendment. So the literal - and dispositive - question is “what process is due to Plaintiff Greco

35
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 34 of 57 PagelD: 833

and others under the Fourteenth Amendment before the State of New Jersey can kick in the front
door to a private home and seize and confiscate that litigant’s guns, ammunition, and other
properly issued state papers that authorize purchase and possession of weapons?

Plaintiff Greco first has a general “property right” in his ownership of guns and
ammunition which no one can dispute qualifies as personal property, and is therefore “property”
within the meaning of the Fourteenth Amendment. Second, Plaintiff Greco also has a general
“fundamental” Second Amendment Constitutional right to purchase, own and legally possess

guns and ammunition the same as all other citizens, see Heller v. District of Columbia, 554 U.S.
570 (2008). Third, Plaintiff Greco has a specific legally vested unqualified right conferred to
him by the State of New Jersey - by virtue of his vetting and licensing by the State of New Jersey
and his state issued firearms purchaser card - to lawfully purchase, own and legally possess guns
and ammunition, presumptively without any furtgher interference from the State.

Before proceeding, for context, Plaintiff Greco points out that holding a valid New

Jersey State issued driver’s licence and driving a motor vehicle are both “privileges”. Legally
possessing firearms and a firearms purchaser card - if one qualifies - implicates a fundamental
Second Amendment Federal Constitutional right. It is not a fundamental Federal (or State)
Constitutional right to have a driver’s license or to drive, it is a merely a “privilege”. All should
be mindful that “State offered Privileges” and “Federally Mandated Constitutional Rights” are
not the same thing. However, once the requirements for the State to confer driving privileges is
satisfied and such privileges have been granted, the rights are then “vested” rights, and the State

may not thereafter simply unilaterally revoke a vested privilege without first affording the holder

36
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 35 of 57 PagelD: 834

of the (vested privilege) licence (1) notice and (2) a hearing and (3) a right to be heard: What is
known as a “pre-deprivation hearing”. The right to a pre-deprivation hearing in this context is
not based upon a fundamental Federal Constitutional Right, nor is it based upon the requirements
of the Fourteenth Amendment, but rather is based upon the New Jersey Supreme Court’s
application of the “doctrine of fundamental fairness. See Rodriquez v. Rosenblatt, 58 NJ 281
(1971). This non-constitutional requirement is presented for context, for surely if a “State vested
privilege” requires a pre-deprivation hearing, then certainly a generalized Federal Constitutional
right which is also, buy virtue of additional licencing and regulation from the State of New
Jersey, additionally converted into a “State vested” fundamental Constitutional right, requires
notice and a pre-deprivation hearing before it may be interfered with. These are pretty basic

concepts.

In the Constitutional context, in 1969 the United States Supreme Court addressed the
question of “pre-deprivation hearings” in Sniadach v. Family Finance Corp, 395 U.S. 337

(1969). There, the question was whether whether Wisconsin's civil garnishment procedure met
the minimum requirements of the Fourteenth Amendment’s Due Process Clause. The Wisconsin
garnishment statute allowed a creditor to obtain a summons from the clerk of the court and to
serve the garnishee - the alleged debtor's employer - who was then required to hold half of the
debtor's wages subject to the outcome of the main action. Under Wisconsin law no hearing was
required prior to the garnishment where half of the alleged debtor’s pay would be taken. The
Court struck down the Wisconsin garnishment statute as violating the Fourteenth Amendment’s
Procedural Due Process requirements for failing to include prior notice of the action and a pre-

deprivation hearing to challenge the money seizure in the process. In striking down the statute

37
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 36 of 57 PagelD: 835

for failing to provide notice and a prior hearing, the Court first noted their authority to deal with
the state's garnishment procedure as "a taking of property without that procedural due process
that is required by the Fourteenth Amendment.” Jd. at 339. Next on the issue of whether a prior
hearing was required under the due process clause, the Court focused on the seriousness of the
injury which an individual might suffer from the garnishment of his wage, with the Court further
noting that as the seriousness of the deprivation increases, so does the corresponding need for a
prior hearing, and that such a serious taking where no prior hearing or notice of any kind was
given could hardly be considered "due process.” Jd. At 340-342

Next, in Matthews v. Eldrige, 424 U.S. 319 (1976) the United States Supreme Court

adapted three part balancing test for Courts to use to determine exactly what procedures are
Constitutionally required and exactly when those procedures are Constitutionally required when
there has been or is a threatened deprivation of life, liberty or property protected by the

Fourteenth Amendment:

First, when assessing the procedures, the Court must balance the importance of the interest to the
individual, as the more important the interest is to the individual the more procedural protections
the Court must require as indeed the Due Process Clause itself implies that property owners in
general are to be protected from deprivations by a prior determination of the validity of claims

made against their property;

Second, the Court must balance the ability of additional procedures to increase the accuracy of
the fact finding as this will decrease the danger of an erroneous deprivation; and

Third, the Court must balance the interest of the State in Administrative Efficiency.
[See id. at 335 - 344].

Here, as to the First inquiry, that being the importance of the interest, this is actually

multifaceted. First, there is Plaintiff Greco’s generalized 14 Amendment interest in the actual

38
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 37 of 57 PagelD: 836

literal “property” at issue, which here is a privately and legally owned gun, ammunition and a
firearms purchaser card. But these are heightened property rights as his right to purchase and to
own and to possess a gun and ammunition has already been specifically approved and permitted
by the State of New Jersey after a detailed vetting process where the State has already by license
specifically approved Plaintiff Greco to own such property. By virtue of his vetting and licensing
by the State of New Jersey, Greco now had and still has a specifically vested right to purchase,
own and legally possess guns and ammunition which can not be unilaterally revoked by the State,
and can only be rvoked after fair advanced notice, an opportunity for ahearing, confrontation and
cross-examination of witnesses, discovery, basis of decision, and availability of counsel. None
of which were afforded to him before the the secrete “confidential” civil court proceeding and the

State kicking in his front door and cnfiscating his property.

POINT VU:
THE ENTIRETY OF THE CIVIL ERPO ACT MUST BE

STRUCK DOWN AS UNCONSTITUTIONAL AS SO MANY
PORTIONS OF THE STATUTORY SCHEME VIOLATE
THE CONSTITUTION THAT SEVERANCE OF THE
OFFENDING SECTIONS IS NOT AN APPROPRIATE
REMEDY:

Federal Courts going back as far as Marbury v. Madison (where in declining to void the

entirety of the Judiciary Act of 1789, the Supreme Court implicitly held the remaining valid
provisions severable from the unconstitutional) Federal Courts have typically applied a
presumption of severability when a portion or portions of a statute are declared unconstitutional.

Indeed, in modern times the basic rules of “‘severability doctrine” have remained largely

39
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 38 of 57 PagelD: 837

consistent for decades. Severability - the notion that a court may use a pen and engage in
“Judicial surgery” and in so doing excise an unconstitutional part or parts of a statute while
leaving valid portions intact and in legal effect - forms a core tenet of American Constitutional
Law. Indeed, Courts have long traditionally maintained a strong presumption of severability,
premised on the general rule that a court should not “nullify more of a legislature’s work than is
necessary.” A court should sever the offending portions of a statute rather than strike down the
entirety “[uJnless it is evident that the Legislature would not have enacted those provisions
which are within its power, independently of that which is not, the invalid part may be dropped if
what is left is fully operative as a law.” Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 684 (1987)
(quoting Buckley v. Valeo, 424 U.S. 1,108 (1976) (per curiam)); see also National Federation of
Independent Business v. Sebelius, 567 U.S. 519, 691-694 (2012) (Scakia, Kennedy, Thomas and
Alito, JJ, dissenting). The traditional test supports severing when the Court finds that (1) the
unconstitutional portions of the statute remaining is still “[Jcapable of functioning
independently”, see Alaska Airlines, Inc. v. Brock, supra, 480 U.S. at 684, and (2) the Legislature
would have preferred “what is left . . . to no statute at all” , see Ayotte v. Planned Parenthood of
Northern New England, 546 U.S. 320, 330 (2006). However, recently in Murphy v. National
Collegiate Athletic Association, 584 U.S.___ (2018), in an opinion written by Justice Alito along
with a 5 justice majority (joining were Roberts, CJ, and Kennedy, Thomas, Kagan and Gorsuch,
JJ), that majority significantly departed from both the traditional presumption of severance and
traditional severance analysis by instead simply focusing on the “coherence” of the remaining
statutory scheme without the unconstitutional portions, reasoning that once the unconstitutional

portion was severed from the rest of the statute that the remaining portions would “cease[] to

40
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 39 of 57 PagelD: 838

implement any coherent federal policy.” Murphy v. National Collegiate Athletic Association,
584U.S.___ (2018) (slip opinion at 28). Justice Alito’s step-by-step assessment of the purpose
behind each portion of the severed scheme departed from the traditional congressional-intent
inquiry. The majority conspicuously disregarded the rule that a court should maintain the severed
statute if “the legislature [would] have preferred what is left . . . to no statute at all.” Missing
was the traditional detailed inquiry of Legislative history and intent, and instead a perfunctory
conclusory and unsupported statement (“We do not think that Congress ever contemplated that
such a weird result would come to pass.’”), Id. at (slip opinion at 29), and rather the inquiry was
more on the literal remaining surviving text with the analysis instead focusing on “coherence” of
the statute with the unconstitutional portions removed. In declining to simply sever in the face of
uncertainty, and instead modifying the traditional congressional-intent inquiry on “statutory
coherence”, the majority of the Murphy Court most certainly departed from traditional
severability doctrine.

It is unclear whether the Murphy deviation is an isolated anomaly or instead was actually
the beginning of a radical change in the law, perhaps laying the groundwork for a broader
reformation of the Court’s approach to severability. However, this Federal District Court here
and now does not have to decide this question to conclusively rule in Plaintiff's favor and strike
down the entirety of the ERPO Act rather than sever the unconstitutional sections. Plaintiff
submits that whether the remaining of the un-severed portions of the ERPO Act are considered
under the traditional Alaska Airlines, Inc. v. Brock “legislative intent” analysis or the new
“statutory coherence” analysis relied upon by the Supreme Court majority in Murphy v. National

Collegiate Athletic Association, that under either analysis it is evident that the entirety of the

4]
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 40 of 57 PagelD: 839

ERPO Act should be stricken as unconstitutional.

Firstly, there is the reality that the ERPO Act contains an obvious and glaring per se

facial violation of both the Fourth Amendment and Article I paragraph 7 of the New Jersey State
Constitution, each which bars any search warrant from being issued on a legal standard of less
than “probable cause”, whereas the literal text of the Civil ERPO Acct literally mandates that a
search warrant be issued on a “good cause” legal standard. Secondly, there is the fact that at
issue in the Civil ERPO Act is the potential of the State infringing on fundamental Second
Amendment rights, which rights have become “vested”, and therefore the Fourteenth
Amendments Due Process requires notice and a pre-deprivation hearing before such fundamental
rights may be interfered with by the State. But it is not just that. The Civil ERPO Acct is literally
a minefield of constitutional violations just waiting to be raised. Though not raised in Plaintiff's
initial Complaint'’, such additional basis of unconstutionality is directly relevant for a court to
consider when determining whether to sever, or strike the entirety of a statute.

A. Additionally, The Civil ERPO Act Violates Plaintiff’s State Constitutional Right to
Have a Jury Decide All Disputed Questions of Material Fact in a Civil Case in State

Court:

Reference is made to Footnote 1. The Fourth Count was by inadvertent typo mis-
designated as a second Third Count. On page 28 of Plaintiff's Complaint is his actual
F.R.Civ.P. 38 JURY DEMAND signed by counsel. Plaintiff has already indicated his intent to
clarify this claim in an amended pleading which will be filed if the Cross-Motion is denied. In

this regard, the New Jersey State Constitution’s Article I, paragraph 9 reads as follows:

 

B Indeed if the Court does not rule in Plaintiff's favor on the within Cross-Motion and strike down the entirety of the Civil ERPO Act as
unconstitutional, Plaintiff will seek to amend his complaint to include the additional constitutional claims now discussed as cumulative reason
for striking the entirety of the statute.

42
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 41 of 57 PagelD: 840

9. The right of trial by jury shall remain inviolate; but the Legislature may
authorize the trial of civil causes by a jury of six persons. The Legislature may
provide that in any civil cause a verdict may be rendered by not less than five-
sixths of the jury. The Legislature may authorize the trial of the issue of mental
incompetency without a jury.

Plaintiff argues in the FOURTH COUNT, incorrectly denominated at the beginning as a

second “Third Count” where it should properly read “FOURTH COUNT”, that the Civil ERPO
Act violates the New Jersey State Constitution as the consequences of a litigant losing the Civil
FERPO hearing - the indefinite seizure of weapons and the indefinite suspension of full Second
Amendment rights (which are themselves “fundamental” Federal Constitutional Rights) is
serious and is a “consequence of magnitude” similar to the Supreme Court’s ruling (in a different
context) in Blanton v. City of North Las Vegas, 489 U.S. 538 (1989). It is understood that this is
strictly a state constitutional argument, as the ERPO Acct is a State Civil statute, and the Federal
Constitution’s Seventh Amendment right to a civil jury trial has not to date been “incorporated”
through the Fourteenth Amendment to be imposed as a right against the States. Upon reflection,
and in light of the typo, Plaintiff agrees that this claim is perhaps not sufficiently clear. In the
event that this Cross-Motion is not granted, Plaintiff will move separately for leave to file a First
Amendment Complaint wherein this claim will be expanded and clarified. However, for
purposes of “severance” analysis, there can be little question that having a judge serve as the
finder of fact at a FERPO hearing rather than a Jury is a clear violation of Article I, paragraph 9

of the New Jersey State Constitution (1947).

43
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 42 of 57 PagelD: 841

B. The Preferential Treatment the ERPO Act Afforded “Law Enforcement Officers”
Violates the Equal Protection Clause of the Fourteenth Amendment:

The Fourteenth Amendment, by its terms, limits discrimination only by governmental
entities, not by private parties. Lawmaking by its very nature is mostly drawing lines of
classification, or otherwise stated, drawing lines of discrimination. As a general principle, when
government draws those lines, the Fourteenth Amendment’s “Equal Protection Clause” requires
not that all people be treated identically, but rather that all similarly situated people be treated in
a substantially similar manner, unless there is a valid reason.

Having said, that, the Civil ERPO Act, specifically N.J.S_.A. 2C:58-23(1) provides the following

relevant definitions:

* OK

“Law enforcement agency” means a department, division, bureau, commission,
board or other authority of the State or of any political subdivision thereof which
employs law enforcement officers.

“Law enforcement officer” means a person whose public duties include the
power to act as an officer for the detection, apprehension, arrest, and conviction
of offenders against the laws of this State.

“Petitioner” means a family or household member or law enforcement officer.
* OK OK ,

[N.J.S.A. 2C:58-21].
Next, N.J.S.A. 2C:58-23(a) provides in relevant part as follows:

a. Except as provided in subsection l. of this section, a petitioner may file a
petition, as prescribed by the Administrative Director of the Courts, for a
temporary extreme risk protective order in the court in accordance with the
Rules of Court alleging that the respondent poses a significant danger of bodily
injury to self or others by having custody or control of, owning, possessing,
purchasing, or receiving a firearm. The petition shall be heard by the court in an

expedited manner. (Emphasis added).

[N.LS.A. 2C:58-23(a)]

44
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 43 of 57 PagelD: 842

As is plainly stated in the statute, in all cases - except those that fall within the limited
“law enforcement officer exception found later in the statute in subsection “1” - a “Petitioner” (ie.

“... a family or household member or law enforcement officer ...”, N.J.S.A. 2C:58-21) can file a
Petition in the Municipal or Superior Court at any time the Petitioner believes that a respondent
“... poses a significant danger of bodily injury to self or others by having custody or control of,
owning, possessing, purchasing, or receiving a firearm.” Once that Petition is filed and and the
contents sworn to as true by the Petitioner, the Petition is immediately presented to the Court
which “shall” hear the application in an expedited manner. The two step Petition filing and
review process is simple: (1) a Petitioner files a Petition with the Clerk of the Municipal or
Superior Court and swears that the allegations are true, and (2) the Petition is immediately
presented to the Court for consideration of whether to issue a TERPO.

Under the “law enforcement officer” exception found in N.J.S.A. 2C:58-23(1), however,

there is a very different multi level initial filing and review procedure. When the respondent
themself is a “law enforcement officer” - “... a person whose public duties include the power to
act as an officer for the detection, apprehension, arrest, and conviction of offenders against the

laws of this State ...” - the statute provides as follows:

I. (1) A petition for a temporary extreme risk protective order filed against
a law enforcement officer shall be filed in the law enforcement agency in which
the officer is employed. The law enforcement officer or employee receiving the
petition shall advise the petitioner of the procedure for completing and signing a
petition.

(2) Upon receipt of the petition, the law enforcement officer’s employer shall
immediately initiate an internal affairs investigation.

(3) The disposition of the internal affairs investigation shall immediately be
served upon the county prosecutor who shall make a determination whether to
refer the matter to the courts.

(4) The law enforcement officer’s employer shall take appropriate steps to

45
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 44 of 57 PagelD: 843

implement any findings set forth in the disposition of the internal affairs
investigation. The law enforcement officer shall not be terminated during the
pendency of the internal affairs investigation.

[N.J.S.A. 2C:58-23()].
As indicated above, the very different multiple steps for filing a Petition against a

respondent law enforcement officer are as follows: First, rather that simply filing the Petition
with the Clerk of the municipal or superior court, instead (1) the sworn Petition must be filed “...
in the law agency in which the officer is employed ...”. (2) Next, the Petition is preliminarily
reviewed by the officer’s employer who shall then (3) “... immediately initiate an internal affairs
investigation ...”, and (4) once the investigation is complete, the “disposition” shall be served
upon the County Prosecutor, and (5) the County Prosecutor shall review the results of the internal
affairs investigation and (6) them make a determination as to “‘... whether to refer the matter to
the courts ...”. The County Prosecutor has discretion to refer the matter to the Court or close the
file.

When the respondent is a “mere citizen”, any Petitioner can certify facts which must
then be presented to a court for further review as to whether to issue a TERPO in what is
essentially a “1 step then judge review” process that could tale less than an hour and all will take
place ex parte without notice to the respondent. Conversely, when the respondent is a “law
enforcement officer”, there are at least 6 steps - overseen by his employer, not a Court Clerk -
during which there is an “internal affairs investigation”. And there is no specific prohibition

against the internal affairs investigator actually interviewing or questioning the respondent (and

46
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 45 of 57 PagelD: 844

therefore putting the respondent on notice of the application and giving the respondent an
opportunity to deny, explain or refute the charges BEFORE they are presented to a judge). And
indeed, even after the internal affairs investigation is complete, there is nothing that requires the
County Prosecutor to cause the Petition to be presented to a Court for judicial review and
consideration as to whether to issue a TERPO. The County Prosecutor has complete discretion
to take no action, irrespective of the findings and conclusions in the internal affairs report. So, in
short, in addition to the 6 steps and notice, there is not even a process that ensures that the
Petition against a law enforcement officer will ever be presented to a Court for judicial review as
to whether to issue a TERPO.

The Equal Protection Clause of the Fourteenth Amendment to the United States
Constitution consists of the facially simple mandate: "... [No State] shall deny to any person

within its jurisdiction the equal protection of the laws. ..." Statutes and the subjects that they
regulate and the classifications that they draw will usually contain criteria identifying who is
subject to the legislation and who is not. Such criteria, or classifications, provide the threshold
basis for determining whether persons are similarly situated. No authority has been found for
the proposition that law enforcement officers have Second Amendment rights that are superior to
those of regular “citizens”. Any other “rights” that law enforcement officers may have beyond
Second Amendment rights in this regard merely statutory or contract rights, none of which are
“superior rights” to the equal fundamental Constitutional right which both “citizens” and law
enforcement officers both have and share equally. Since the statutory discrimination at issue in

this case - the different treatment - between citizens and law enforcement officers directly

47
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 46 of 57 PagelD: 845

involves and implicates fundamental Second Amendment rights, this statutory discrimination is
issue presumptively unconstitutional in violation of the Equal Protection Clause. And according
to well settled Supreme Court framework of analysis, any statute that impinges upon the exercise
of a fundamental rights requires “strict scrutiny.” The Supreme Court requires a reviewing Court
apply the “strict scrutiny” standard in two contexts: First, when a fundamental constitutional
right is infringed (particularly those found in the Bill of Rights such as the Second Amendment
rights at issue here), or when a government action applies to a "suspect classification", such as
race or national origin. See generally Grutter v. Bollinger, 539 U.S. 306 (2003); Regents of the
University of California v. Bakke, 438 U.S. 265 (1978). To survive strict scrutiny analysis, the
law is presumed unconstitutional, and the burden is on the State to demonstrate that the law or
policy satisfies the classic three part test: (1) the law or policy must be justified by a compelling
governmental interest; (2) The law or policy must be narrowly tailored to achieve that goal or
interest; and (3) The law or policy must be the least restrictive means for achieving that interest:
There must not be a less restrictive way to effectively achieve the compelling government
interest. Id.

Plaintiff does not have the burden to prove that the vastly different treatment in the
statutory scheme affords to “law enforcement officers” in N.J.S.A. 2C:58-23(1)(1), (2), (3) & (4)

as opposed to that afforded to all other “citizens” in N.J.S_A. 2C:58-23(a) is unconstitutional,
rather the State has the burden to demonstrate - with reference to the three part test - that the law

is constitutional.

48
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 47 of 57 PagelD: 846

Cc. In Addition to Other Infirmities, The Civil ERPO Act’s “Closed” Civil Court
Proceedings and “Confidentiality of Court Records” Mandate Violates the First
Amendment and the New Jersey Common Law:

It has long been established in the United States and in the State of New Jersey specifically
that all citizens and news reporters have a specifically recognized and clearly established First
Amendment right to attend both criminal trials and civil trials and to access Court documents and
recordsc See Richmond Newspapers, Inc. vy. Virginia, 448 U.S. 555, 580 (1980) (as to criminal
trials); Publicker Industries, Inc. v. Cohen, 733 F.2d 1059 (3d Cir. 1984) (as to civil trials). This
First Amendment right applies to and includes not just the actual trial proceedings but also
applies to all preliminary hearings and the jury selection. In general - with a few exceptions -
New Jersey citizens and reporters have a constitutional right to attend all phases of civil court
proceedings, which are presumptively open to the public in New Jersey state courts, and to access
public Court Records.

In Publicker Industries, Inc. v. Cohen, supra, the Third Circuit extensively discussed the

existence of both a common law and constitutional right to attend civil trials, and traced the
common law right in New Jersey well back into the American Colonies prior to the Revolution
of 1776, noting that the pre-Revolution 1677 New Jersey Constitution itself specifically provided
that any person could attend a trial whether it was “civil or criminal ...[.]” (internal citations
omitted), Jd. at 1069 (citing Gannett Co. v. DePasquale, 443 U.S. 368, 386, n. 5 (1979)). The

Third Circuit continued:

The existence of a common law right of access to judicial proceedings and to

inspect judicial records is beyond dispute. United States v. Criden, (Criden 1),
648 F.2d 814, 819 (3d Cir. 1981). This common law right of access to judicial
proceedings and records usually has been considered by the Supreme Court in

connection with criminal trials and proceedings. See, Richmond Newspapers,
Inc. v. Virginia, 448 U.S. at 564-69, 580, n. 17; Gannett Co., Inc. v.

49
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 48 of 57 PagelD: 847

DePasquale, 443 U.S. at 368, 386, n. 15; Nixon v. Warner Communications,
Inc., 435. U.S. 589, 597-98; and Jn re Oliver, 333 U.S. 257 (1948).

eR

[Publicker, supra at 1066]

RE

... [T]he public and the press possess a First Amendment and a common law
right of access to civil proceedings; indeed, there is a presumption that these
proceedings will be open. The trial court may limit this right, however, when an
important countervailing interest is shown. ... *** ... A trial court must satisfy
certain procedural and substantive requirements before it can deny access to civil
proceedings.

A. PROCEDURAL REQUIREMENTS

Procedurally, a trial court in closing a proceeding must both articulate the
countervailing interest it seeks to protect and make “findings specific enough
that a reviewing court can determine whether the closure order was properly
entered." See Press-Enterprise Co. y. Superior Court of California, Riverside

County, 478 U.S.1,__, 104. S.Ct. 819, 824, 78 L.Ed 2d 629 (1984); In re Iowa
Freedom of Information Council, 724 F.2d at 662. Substantively, the record
before the trial court must demonstrate "an overriding interest based on findings
that closure is essential to preserve higher values and is narrowly tailored to
serve that interest." Press-Enterprise Co. v. Superior Court of California,
Riverside County, 478 U.S. at___; 104 S.Cz. at 824.

[Publicker, supra at 1071]

In light of the furtherance of this common law and constitutional right, New Jersey

Court Rule 2. 1:2-1 provides as follows:

All trials, hearings of motions and other applications, first appearances, pretrial
conferences, arraignments, sentencing conferences (except with members of the
probation department) and appeals shall be conducted in open court unless

otherwise provided by rule or statute. If a proceeding is required to be
conducted in open court, no record of any portion thereof shall be sealed by
order of the court except for good cause shown, as defined by R. 1:38-11(b),
which shall be set forth on the record. Settlement conferences may be heard at

50
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 49 of 57 PagelD: 848

the bench or in chambers. Every judge shall wear judicial robes during
proceedings in open court. (Emphasis added).

[R. 1:2-1].
As stated, R. 1:2-1 mandates and creates a heavy presumption that all Court proceedings

shall be open and public “... unless otherwise provided by rule or statute ...”. The rule also
prohibits a Judge from “sealing” the records of the otherwise public Court proceeding except on
application under R. 1:38-11 which provides that the moving party has the burden of
demonstrating, by a preponderance of the evidence, satisfaction of the specific and hard to satisfy
“good cause” standard listed in R. 1:38-11(b)'* which requires a finding that there will be
“serious injury”.

In this regard, Section 11 of the Civil ERPO Act, now codified at N.J.S_A. 2C:58-30(a)

& (b)"*, requires that the Administrative Office of the Courts create and maintain an “electronic

 

“4 R. £:38-11(b) provides as follows:
(b). Good cause to seal a record except as provided in subparagraph (e)(2) shall exist when:
qd) Disclosure will likely cause a clearly defined and serious injury to any person or entity; and
(2) The person's or entity's interest in privacy substantially outweighs the presumption that all court and administrative
records are open for public inspection pursuant to R. 1:38.
15

N.J.S.A, 2C:58-30 provides as follows:

(a) The Administrative Office of the Courts shall include all persons who have had a final extreme risk protective order entered
against them pursuant to section 5 of P.L.2018, ¢.35 (C.2C:58-24), and all persons who have been charged with a violation of
a temporary or final extreme risk protective order issued pursuant to section 4 or 5 of P.L.2018, ¢.35 (C.2C:58-23 or
C.2C;58-24), in an electronic central registry created and maintained by the Administrative Office of the Courts. All records
made pursuant to this section shall be kept confidential and shall be released only to a police or other law enforcement agency
investigating a report of a crime, offense, or act of domestic violence, or conducting a background investigation involving a
person's application for a firearms purchaser identification card or permit to purchase a handgun or employment as a police or
law enforcement officer, or for any other purpose authorized by law or the Supreme Court of the State of New Jersey. A
respondent's information, other than information related to a violation of a temporary or final order issued pursuant to section
4 or 5 of P.L.2018, 6.35 (C.2C:58-23 or C.2C:58-24), shall be removed from the registry upon the termination of the extreme
risk protective order.

(b) Any person who disseminates or discloses a record or report of the central registry for a purpose other than the purposes
authorized in this section or as otherwise authorized by law or the Supreme Court of the State of New Jersey is guilty of a

crime of the fourth degree

51
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 50 of 57 PagelD: 849

central registry” which shall include in it (1) all persons who have had a final extreme risk _
protective order entered against them and (2) all persons who have been charged with a violation
of a temporary or final extreme risk protective order. N.J.S.A. 2C:58-30(a). It is also mandated
that any records or information collected, or discussion of any records or information collected,
“... Shall be kept confidential ...” and shall be released only to:

.. a police or other law enforcement agency investigating a report

ofacrime, offense, or act of domestic violence, or conducting a
background investigation involving a person’s application for a
firearms purchaser identification card or permit to purchase a
handgun or employment as a police or law enforcement officer, or
for any other purpose authorized by law or the Supreme Court of
the State of New Jersey.

[N.J.S.A. 2C:58-30(a)].

In addition to the Civil ERPO Acts statutory confidentiality and close court proceedings,
on August 8, 2019 the Administrative Office of the Courts issued a formal MEMO along with
accompanying “Guidelines” which make clear that all Civil ERPO Act related information is
indeed “confidential”, so the Courts are simply going along withe the Legislature closing
proceedings. Quite clearly the statute’s requirement and the AOC policy directive’s (copy found

at “Exhibit B” to Plaintiff’s Complaint) requirement of “confidentiality of records” and closed
proceedings violates the First Amendment and New Jersey Common Law. Moreover, the
statute’s provision allosing disclosure “... for any other purpose authorized by law ...” quite
clearly encompases Court Orders, such as one that would be issued by this Court. As such, the

Attorney General’s arguments in this regard, in totality of context, have no merit.

52
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 51 of 57 PagelD: 850

CONCLUSION:

For the foregoing reasons and authorities cited in support thereof, it is respectfully
requested that the various Defendants’ Motions be DENIED and that Plaintiffs Cross-Motion be

GRANTED.

  

Respectfully submitted,

  
    

CINIO, ESQ.

33
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 52 of 57 PagelD: 851

Exhibit
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 53 of 57 PagelD: 852

 

In the Matter of,

 

SBI Number
Date of Birth

, Respondent

 

[_] Superior Court of New Jersey

L] Municipal Court of

 

County
Petition Number

 

Complaint/Ind Number

 

Petition for
Temporary Extreme Risk Protective Order

 

I am the Petitioner named below. I believe Respondent poses an immediate and present danger of causing
bodily injury to the Petitioner, the Respondent, or others by owning, possessing, purchasing or receiving
firearms and/or ammunition. I ask the court to grant a Temporary Extreme Risk Protective Order to prohibit
Respondent from owning, possessing, or acquiring firearms and/or ammunition, and to order surrender of
firearms and/or ammunition to a law enforcement agency.

 

a Petitioner’s Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Date of Birth Sex
[-] Male ["] Female

Street Address City State Zip
Home Phone Number | Work Phone Number Relationship to Respondent

ext.

|| Respondent’s Information (to the extent the information is known)
First Name MI Last Name Date of Birth | SSN Sex
[-] Male [] Female

Street Address City — State Zip
Home Phone Number | Work Phone Number E-mail Address

ext.
Aliases
Employer’s Name
Employer’s Address City State Zip
Height Weight Hair Color | Eye Color Race/Ethnic Distinguishing Features (Scars, facial hair, etc.)

ft in

Military Status Driver’s License Number State Expiration Date
[] Yes [] No

 

Form Promulgated by Directive #19-19 (effective 09/01/2019), CN 12430

page | of 5
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 54 of 57 PagelD: 853

 

I believe Respondent poses an immediate and present danger of causing bodily injury to self or others by
owning, possessing, purchasing or receiving firearms and/or ammunition because Respondent:

[] has any history of threats or acts of violence directed towards self or others. Explain.

 

 

 

 

 

[] has any history of use, attempted use, or threatened use of physical force against another person.
Explain.

 

 

 

 

 

[_] is the subject of a temporary or final restraining order or has violated a temporary or final restraining
order issued pursuant to the “Prevention of Domestic Violence Act of 1991,” P.L.1991, c.261
(C.2C:25-17 et. seq). Explain.

 

 

 

 

 

[] is the subject of a temporary or final protective order or has violated a temporary or final protective
order issued pursuant to the “Sexual Assault Survivor Protection Act of 2015,” P.L.2015, c.147
(C.2C:14-13 et al.). Explain.

 

 

 

 

 

[] has any prior arrests, pending charges, or convictions for a violent indictable crime or disorderly
persons offense, stalking offense pursuant to section 1 of P.L.1992, ¢.209 (C.2C:12-10), or domestic
violence offense enumerated in section 3 of P.L.1991, c.261 (C.2C:25-19). Explain.

 

 

 

 

 

 

 

Form Promulgated by Directive #19-19 (effective 09/01/2019), CN 12430 page 2 of 5

 
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 55 of 57 PagelD: 854

 

[] has any prior arrests, pending charges or convictions for any offense involving cruelty to animals or
any history of acts involving cruelty to animals. Explain.

 

 

 

 

 

[_] has any history of drug or alcohol abuse and recovery from this abuse. Explain.

 

 

 

 

 

[J] has recently acquired a firearm, ammunition or other deadly weapon. Explain.

 

 

 

 

 

[] has recklessly used, displayed, or brandished a firearm. Explain.

 

 

 

 

 

[-] has an existing or previous extreme risk protective order issued against him or her. Explain.

 

 

 

 

 

[] has previously violated an extreme risk protective order issued against him or her. Explain.

 

 

 

 

 

 

 

 

Form Promulgated by Directive #19-19 (effective 09/01/2019), CN 12430 page 3 of 5
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 56 of 57 PagelD: 855

 

[] has any prior involuntary commitment in a hospital or treatment facility for persons with psychiatric
disabilities. Explain.

 

 

 

 

 

[_] has received or is receiving mental health treatment. Explain.

 

 

 

 

 

O has complied or has failed to comply with any mental health treatment. Explain.

 

 

 

 

 

[] has received a diagnosis of a mental health disorder. Explain.

 

 

 

 

 

[J List any other information that may be relevant.

 

 

 

 

 

 

 

 

 

 

[_] Supporting documentation provided. Explain.

 

 

 

 

 

 

 

 

Form Promulgated by Directive #19-19 (effective 09/01/2019), CN 12430 page 4 of 5
Case 3:19-cv-19145-BRM-TJB Document 69-2 Filed 06/01/20 Page 57 of 57 PagelD: 856

 

L] The Respondent currently possesses the following firearm(s) and/or ammunition
Type Description Number Location

Handgun

 

Shotgun

 

Rifle

 

Assault Firearm

 

Ammunition

 

Other

 

Does the Respondent possess a:

a. Firearms Purchaser ID Card? []Yes []No

b. Permit to Purchase a Handgun? [] Yes [J] No

c. Permit to Carry a Handgun? [1 Yes []No
Certification

made by me are willfully false, I am subject to punishment.

[|] Unknown
[] Unknown
J] Unknown

I certify that the foregoing statements made by me are true. I am aware that if any of the foregoing statements

 

Date Signature of Petitioner

I was assisted in the completion of this petition by

 

 

Date Signature

 

 

Form Promulgated by Directive #19-19 (effective 09/01/2019), CN 12430

page 5 of 5

 
